                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 DEMETRIUS J. JACKSON,

               Plaintiff,

                      v.                          CAUSE NO. 3:19-CV-984-JD-MGG

 BRUCE ELLIOTT and DAVID
 GLICKFIELD, JR.,

               Defendants.

                                 OPINION AND ORDER

      Demetrius J. Jackson, a prisoner without a lawyer, is suing Bruce Elliott and

David Glickfield, Jr., the two public defenders who represent him in his State criminal

case. “A document filed pro se is to be liberally construed, and a pro se complaint,

however inartfully pleaded, must be held to less stringent standards than formal

pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation

marks and citations omitted). Nevertheless, pursuant to 28 U.S.C. § 1915A, the court

must review the merits of a prisoner complaint and dismiss it if the action is frivolous

or malicious, fails to state a claim upon which relief may be granted, or seeks monetary

relief against a defendant who is immune from such relief.

      Jackson is a State criminal defendant. Bruce Elliott and David Glickfield, Jr., are

the appointed public defenders in his State criminal case. He alleges they are not

properly representing him and are unresponsive to his requests. “In order to state a

claim under [42 U.S.C.] § 1983 a plaintiff must allege: (1) that defendants deprived him
of a federal constitutional right; and (2) that the defendants acted under color of state

law.” Savory v. Lyons, 469 F.3d 667, 670 (7th Cir. 2006). While the conduct of private

actors can transform them into state actors for § 1983 purposes, the facts must permit an

inference that defendant’s actions are “fairly attributable to the state.” L.P. v. Marian

Catholic High Sch., 852 F.3d 690, 696 (7th Cir. 2017) (quoting Lugar v. Edmondson Oil

Co., 457 U.S. 922, 937 (1982)). Here, the facts do not permit such an inference because a

criminal defense attorney, even an appointed public defender, does not act under color

of state law. Polk County v. Dodson, 454 U.S. 312 (1981).

       Though it is usually necessary to permit a plaintiff the opportunity to file an

amended complaint when a case is dismissed sua sponte, see Luevano v. Wal-Mart, 722

F.3d 1014 (7th Cir. 2013), that is unnecessary where the amendment would be futile.

Hukic v. Aurora Loan Servs., 588 F.3d 420, 432 (7th Cir. 2009) (“[C]ourts have broad

discretion to deny leave to amend where . . . the amendment would be futile.”). Such is

the case here.

       For these reasons, this case is DISMISSED pursuant to 28 U.S.C. § 1915A because

this complaint does not state a claim.

       SO ORDERED on November 27, 2019


                                                      /s/ JON E. DEGUILIO
                                                  JUDGE
                                                  UNITED STATES DISTRICT COURT




                                              2
